Citation Nr: 1003929	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for cholangiocarcinoma, 
to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On September 16, 2009, the Veteran testified at a hearing 
before the undersigned.  A transcript of the proceeding is of 
record.  During the hearing, there was a question as to 
whether pending claims for an increased rating for PTSD, for 
service connection for peripheral neuropathy of the lower 
extremities, and for entitlement to a total disability 
evaluation based on individual employability had been 
adjudicated by the RO.  Review of the record reveals that 
these issues, along with several others, were subsequently 
adjudicated by the RO in a September 22, 2009, rating 
decision.  The record does not reflect that the Veteran has 
perfected an appeal of the September 2009 rating decision.  
Accordingly, the Board lacks jurisdiction over these matters 
at this time.  See 38 U.S.C.A. §§ 20.101, 20.200 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

The Board finds that additional development is necessary 
prior to rendering a decision on the claims on appeal.  

First, with respect to the claim for service connection for 
hypertension, there is inconsistent evidence as to when 
hypertension had its onset.  For example, during the December 
2004 VA examination, the examiner noted that the onset of 
hypertension was in 2000.  In a May 2004 letter, the 
Veteran's private physician J. R. P., M.D. also indicates a 
history of high blood pressure starting in 2000.  

In a June 2005 VA examination, however, the examiner noted a 
history of hypertension since 1983.  In rendering an opinion 
as to the relationship between hypertension and diabetes 
mellitus, she concludes that since hypertension began in 
1983, it was not related to diabetes mellitus which began in 
2001.  

Dr. J. R. P., in a letter dated in December 2005 seems to 
contradict his letter of May 2004, by indicating that blood 
pressure readings in 2000 were not indicative of 
hypertension, and that diabetes mellitus "may have 
contributed to his hypertension."

Based on these potential inaccuracies regarding the history 
of hypertension and based on the apparent inconsistency in 
Dr. J. R. P.'s statements regarding the onset of 
hypertension, the Board finds that additional development is 
required.  

First, since VA is required to make reasonable efforts to 
help a veteran obtain records relevant to his claim, 
treatment records from Dr. J. R. P., which were previously 
identified by the Veteran as being relevant to the claim, 
should be obtained and associated with the claims folder.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Secondly, for claims such as this one that are based on a 
theory of secondary service connection, the Board notes that 
the questions to be answered are not only whether diabetes 
mellitus caused hypertension, but the related question as to 
whether diabetes mellitus aggravates hypertension.  See 
38 C.F.R. § 3.310(b) (2009)(providing that "any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.")  
While the Veteran has been afforded a VA examination that 
addressed the first question, the examination is inadequate 
to the extent that it did not address the second question 
regarding aggravation.  As such, the Board finds that 
additional examination is warranted.  

Turning to the claim for service connection for 
cholangiocarcinoma, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, the Veteran claims that residuals 
of cholangiocarcinoma are due to exposure to herbicide agents 
in Vietnam.  

While hepatobiliary cancers, such as cholangiocarcinoma, have 
not been associated with exposure to herbicide agents used in 
Vietnam (see 72 FR 112, 32,396 (June 12, 2007)(in which VA's 
Secretary found that the credible evidence against an 
association between herbicide exposure and hepatobiliary 
cancer outweighed the credible evidence for such association, 
and determined that a positive association did not exist)), 
the Veteran is free to submit evidence of any association or 
other link to service or to a service-connected disability.  
Here, in a January 2007 letter, the Veteran's attending 
surgeon at the VA medical center, indicated that the 
Veteran's "present condition is a residual of diabetes."  
While it is unclear from the correspondence whether the 
"present condition" being referred to in the letter is the 
residuals of cholangiocarcinoma or some other comorbid 
condition, affording the Veteran the benefit of the doubt, 
per McLendon element number three, above, the Board finds 
that there is an indication that the disability may be 
associated with another service-connected disability.  Due to 
the vague nature of the statement, however, the Board finds 
that the evidence is insufficient competent medical evidence 
in which to make a decision on the claim.  As such, further 
examination and opinion is necessary.  

Accordingly, these matters are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should attempt to obtain 
treatment records from Dr. J. R. P.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the RO/AMC should arrange 
for the veteran to be afforded an 
appropriate VA examination for purpose of 
determining the etiology of any 
hypertension disability, to specifically 
include whether hypertension is secondary 
to service-connected diabetes mellitus.  
All indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder must be made available 
to the examiner for review of the 
relevant records.  A notation to the 
effect that this record review took place 
should be included in the examiners' 
reports.  

The examiner should offer an opinion as 
to the following:  

a.  Please describe the approximate 
date of onset of hypertension.  

b.  Is it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that hypertension is 
due to diabetes mellitus?  

c.  Is it is at least as likely as 
not that hypertension is aggravated 
by diabetes mellitus?  

If hypertension is found to be 
aggravated by diabetes mellitus, the 
examiner should, to the extent 
possible, describe the baseline 
level of hypertension prior to any 
such aggravation by the service-
connected disability.

d.  Is it is at least as likely as 
not that hypertension is otherwise 
the result of service or any 
incident therein.    

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should be supported 
by a complete rationale.  

3.  The RO/AMC should arrange for the 
veteran to be afforded an appropriate VA 
examination for purpose of determining 
the etiology of any residuals of a 
cholangiocarcinoma.  Prior to the 
examinations, the claims folder must be 
made available to the examiner for review 
of the relevant records.  A notation to 
the effect that this record review took 
place should be included in the 
examiners' reports.  

The examiner should offer an opinion as 
to the following:  

a.  Is it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that cholangiocarcinoma 
is due to or aggravated by diabetes 
mellitus?  

b.  Is it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that cholangiocarcinoma 
is otherwise due to active duty 
service?  

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should be supported 
by a complete rationale.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  See 38 C.F.R. § 3.655.  

5.  After completion of the above and 
any additional development deemed 
necessary, any issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



